DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 23 – 33 are pending in the instant application.
Claims 26 – 27 are withdrawn.
Response to Applicant’s Remarks
Applicant’s remarks filed on November 12, 2020 have been entered.
The objections to the instant claims 31 and 33 are hereby withdrawn in view of the Applicant’s amendment to properly recite the term “presence” in the instant claims.
Regarding the rejection under 35 U.S.C. 102(a)(1) of the instant claims 23 – 25, 28 – 30 and 32 as being anticipated by WO ‘849 (hereby referred to as Arnold), Applicant’s amendments and arguments have been fully considered and are addressed below:
	Applicant amended the instant claim 23 to recite the scope “A method for condensing, cross-linking, tanning, grafting, or curing … to recover a condensed, cross-linked, tanned, grafted or cured reaction product”. Applicant states that Arnold teaches (paragraph [0603]) an intermediate reaction product and does not disclose recovering a condensed, cross-linked, tanned, grafted or cured reaction product. Therefore, claim 23 is not anticipated by Arnold.
	Applicant also states that Arnold fails to disclose the claimed method “A method for condensation, cross-linking, tanning, grafting or curing for the production of amides, esters, thioesters, stabilized collagen and leather, natural and synthetic polymers” as recited in the instant claim 32. Therefore, claim 32 is not anticipated by Arnold.
maintained. The rejection has only been amended to address the amendments in the instant claims.
Regarding the rejection under 35 U.S.C. 103 of the instant claims 23 – 25 and 28 – 33 as being unpatentable over WO ‘849 (hereby referred to as Arnold) in view of WO ‘185 (hereby referred to as Beghetto), Applicant’s arguments have been fully considered and are addressed below:
	On page 7, Applicant states a major advantage of using the 2,4,6-substituted-1,3,5-triazine of formula (I) is the presence of two active reaction sites for an amide reaction, which reduces chemical and solvent consumption, synthetic costs, implements atom efficiency, and overall sustainability of the process for collagen cross-linking. On pages 8-9, Applicant asserts that the results of Experiments 1-3 show that lower concentrations of 2,4-dichloro-6-methoxy-1,3,5-triazine achieve better Tg for collagen powder and does not need a buffer, base or other additive for the reaction. On page 10, Applicant further discusses the steric hindrance observed in the starting materials DIAT, DEAT and MAT and the overall reactivity data of said compounds according to the Hammett substituent constants. Thus, Applicant points that emphasis added):
 “The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration (…)”
MPEP §716.01(c)(I) also recites (emphasis added):
“Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor.”
Since the additional evidence as provided by Applicant has not been officially sworn to, it cannot be considered on the merits.
	On page 9 of the remarks, Applicant states that Arnold uses 2-halo-4,6-dialkoxy-1,3,5-triazine compounds as a condensation agent and for the cross-linking of collagen whereas the instant invention refers to a completely different and a new family of compounds which virtually could have no condensation or crosslinking activity. While the triazine compounds taught by Arnold differ at one substitution position compared to the triazine compounds in the instant application, the instant claims recite that said compounds have similar intended uses for condensing, cross-linking, tanning, grafting, or curing as the compounds as disclosed by Arnold. Therefore, there is no evidence that the instant compounds of formula (I) could have no condensation or crosslinking activity. MPEP §2144.05(II)(A) recites

Since Beghetto does generically teach a method of reacting collagen in water in a concentration ranging between 3 and 22% by weight in the presence of 2,4,6-substituted-1,3,5-triazines, Beghetto establishes that the above range is critical to the working conditions of the reaction. A person having ordinary skill in the art would have performed routine experimentation to test and determine optimum working conditions of the reaction. Therefore, Applicant’s remarks are not persuasive and the rejection is hereby maintained. The rejection has only been amended to recite the scope and contents of Arnold in view of the instant claims 23 – 25, 28 – 30 and 32 and address the amendments in the instant claims.

Claim Rejection - 35 USC § 102
Statutory Authority:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Rejection:
Claims 23 – 25, 28 – 30 and 32 are rejected under 35 U.S.C 102(a)(1) as being anticipated by WIPO Publication WO2008124849 A2 (Arnold).
	Arnold teaches (see, Method 80, pg. 201 Step 3) a process for synthesizing (step (a) in the instant claims) piperidine-1,3-dicarboxylic acid 1-tert-butyl ester (reagent with a carboxylic acid group in the instant claims) in tetrahydrofuran (aliphatic ether solvent in the instant claims) with 2,4-dichloro-6-methoxy-[1,3,5]triazine (formula (I) in the instant claims) in the presence of a solution of dimethylamine (secondary amine in the instant claims) in tetrahydrofuran. The mixture was stirred at room temperature (20 – 22 °C) for 15 hours. (Step (b) in the instant claims) Water was added and the mixture was concentrated to obtain an intermediate product (reaction product in the instant claims). The 2,4-dichloro-6-methoxy-[1,3,5]triazine compound is presented below (using ChemDraw):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	wherein (in the instant formula (I)):
R1 and R2 are each Cl; and
R3 is C1 alkoxy (–OCH3).

Therefore, WIPO Publication WO2008124849 A2 anticipates the instant claims 23 – 25, 28 – 30 and 32.


Claim Rejection - 35 USC § 103
Statutory Authority:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Rejection:
Claims 23 – 25 and 28 – 33 are rejected under 35 U.S.C 103 as being unpatentable over WIPO Publication WO2008124849 A2 (Arnold) in view of WIPO Publication WO 2016/103185 A2 (Beghetto).
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3.	 Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Determining the Scope and Contents of the prior art.
	Arnold teaches (see, Method 80, pg. 201 Step 3) a process for synthesizing (step (a) in the instant claims) piperidine-1,3-dicarboxylic acid 1-tert-butyl ester (reagent with a carboxylic acid group in the instant claims) in tetrahydrofuran (aliphatic ether solvent in the instant claims) with 2,4-dichloro-6-methoxy-[1,3,5]triazine (formula (I) in the instant claims) in the presence of a solution of dimethylamine (secondary amine in the instant claims) in tetrahydrofuran. The mixture was stirred at room temperature (20 – 22 °C) for 15 hours. (Step (b) in the instant claims) Water was added and the mixture was concentrated to obtain an intermediate product (reaction product in the instant claims). The 2,4-dichloro-6-methoxy-[1,3,5]triazine compound is presented below (using ChemDraw):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	wherein (in the instant formula (I)):
R1 and R2 are each Cl; and
R3 is C1 alkoxy (–OCH3).

Ascertaining the differences between the prior art and the claims at issue.
	The instant claim 31 is dependent upon the process according to claim 23 and is directed towards reacting collagen dispersed in water in the presence of 1-20% by weight of the 2,4,6-substituted-1,3,5-triazine of formula (I) at a temperature of 0°C for 15 minutes to 48 hours, and wherein the collagen is in the form of powder, skin, or liquid.
	Similarly, the instant claim 33 is dependent upon the independent claim 32 and is directed towards the same limitations.

Resolving the Level of Ordinary Skill in the Pertinent Art; and Objective
Evidence in the Application Indicating Obviousness or Nonobviousness
	Beghetto teaches (see, Table 2) the process of reacting pelt or powdered collagen in water in a concentration ranging between 3 and 22% by weight in the presence of 2,4,6-substituted-1,3,5-triazine at a temperature of 25 °C for 4 hours. While Beghetto does not explicitly teach the triazine of the instant formula (I) or the exact concentration of 1-20% by weight of 2,4,6-substituted-1,3,5-triazine, said teachings provide sufficient guidance that a person having ordinary skill in the art would be motivated to perform routine experimentation and react collagen with the triazine compounds of the formula (I) in order to optimize the reaction conditions and enhance the efficiency of the process. Further, changes in the concentration of the formula (I) is not considered to be patentable modification in the absence of unexpected results, which is different in kind and not degree. In re Aller. et. Al., 105 USPQ 233. Merely modifying the process conditions such as concentration of the formula (I) is not a patentable modification absent a showing of criticality. In re Aller, 220 F.2d 454, 105 U.S.P.Q. 233 (C.C.P.A. 1955).
	Accordingly, the combined teachings of WIPO Publication WO2008124849 A2 and WIPO Publication WO 2016/103185 A2 render the instant claims 23 – 25 and 28 – 33 prima facie obvious.

Conclusion
Claims 23 – 25 and 28 – 33 are rejected.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached on Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 






/Sagar Patel/Examiner, Art Unit 1626                    

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626